                        Case 19-20831-jra          Doc 80-1       Filed 11/06/19        Page 1 of 1

                                                  Notice Recipients
District/Off: 0755−2                    User: admin                         Date Created: 11/6/2019
Case: 19−20831−jra                      Form ID: pdf004                     Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          John Mileusnic      325 Plum Creek Drive     Schererville, IN 46375
                                                                                                      TOTAL: 1
